DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/16/2022 has been entered.
Reasons for allowance
Claims 1-6, 8-10, 12, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claims 1 and 8. In addition, Hashimoto US 2010/0118254, Minowa JP 2007240599, Nagata US 20120050653 and Kanari US 2012/0236237 taken along or in combination, at least fails to disclose or suggest the claim limitations of “wherein the plurality of spacers are arranged such that a distribution of pitches between adjacent spacers is represented by a spacing normal distribution diagram, wherein, pitches in the distribution are determined by selecting groups of four spacers in the plurality of spacers to form closed figures that are quadrangles, wherein the quadrangles do not share vertexes, each quadrangle having no other spacers therein, and no other spacers directly contact each quadrangle, wherein a ratio of a number of sides having the same length among sides of each quadrangle is 40% or less, and each length of a side being defined as a pitch which is included in the distribution of pitches, wherein the spacing normal distribution diagram is a normal distribution curve” along with other claim limitations. Claims 2-6, 16 and 18, and 9-10, 12 and 14-15 are depended on claims 1 and 8 respectively, so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871